Title: Enclosure: Memorandum for Samuel Arnold, 12 April 1798
From: Jefferson, Thomas
To: Arnold, Samuel


          EnclosureMemorandum for Samuel Arnold
          Memorandum for mr Arnold.
          I left with old George written directions about the accomodation of mr Arnold. I also pointed out to him the place where I left written directions for his employment. I think it was on the top of the glass clock-case in the parlour.
          I would have mr Arnold first prepare the architraves mentioned in those instructions, for the Alcoves & doors of all the rooms; because that will enable us to close them & make them inhabitable. then he may go on with the other work in the order mentioned in that paper, except the doors which are to be the last thing done.
          John Hemings may work with him till I come home; and I think had better be employed in dressing the flooring plank got from Calvert and such other of the plank as will do tolerably for flooring. particularly some short plank sawed by Haden’s people, which will do well to floor the alcoves, as they must be first floored.
          No work is to be put up till I come home.
          
            Th: Jefferson Apr. 12. 98.
          
        